20-50805-rbk Doc#136 Filed 08/02/21 Entered 08/02/21 13:19:20 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed August 02, 2021.


                                                       __________________________________
                                                                    Ronald B. King
                                                         Chief United States Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

         IN RE:                                        §       CHAPTER 11
                                                       §
         KRISJENN RANCH, LLC, et al                    §       CASE NO. 20-50805-rbk
                                                       §
                                                       §
                 DEBTOR                                §       (Jointly Administered)

   KRISJENN RANCH, LLC, KRISJENN RANCH LLC, SERIES UVALDE RANCH, AND
   KRISJENN RANCH, LLC, SERIES PIPELINE ROW’S AGREED MOTION TO RESET
              HEARING ON DEBTORS’ DISCLOSURE STATEMENT

         On this day, came on to be considered the Agreed Motion to Reset Hearing on Debtors’

  Disclosure Statement (the “Motion”) filed by L KrisJenn Ranch, LLC, KrisJenn Ranch LLC,

  Series Uvalde Ranch, and KrisJenn Ranch, LLC, Series Pipeline Row (collectively, the “Debtors”),

  the Debtors herein. The Court, having considered the Motion and noting that proper notice and

  an opportunity for a hearing has been provided to all parties in interest as required by the Federal

  Rules of Bankruptcy Procedure, finds that the Motion has merit and should be APPROVED as

  provided herein.

         It is therefore, ORDERED that the hearing on Debtors’ Joint Disclosure Statement to
20-50805-rbk Doc#136 Filed 08/02/21 Entered 08/02/21 13:19:20 Main Document Pg 2 of 2




  Substantively Consolidated Plan of Reorganization is hereby reset to September 8, 2021 @10:30

  a.m. "LIVE Hearing in Courtroom #1, 3rd Floor, 615 E. Houston Street, San Antonio, Texas. Mr.

  Smeberg responsible for notice..

                                          ###

  Order Submitted by:




         The Smeberg Law Firm, PLLC
         By:      /s/ Ronald J. Smeberg
         RONALD J. SMEBERG State
         Bar No. 24033967
         4 Imperial Oaks
         San Antonio, Texas 78209
         210-695-6684 (Tel)
         210-598-7357 (Fax)
         ron@smeberg.com
         ATTORNEY FOR DEBTOR
